DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “converting the precursor layer into the protective film by exposing the precursor layer to a first plasma; and etching the silicon-containing layer through the mask protected by the protective film, the etching including modifying the silicon-containing layer by exposing the silicon-containing layer to a second plasma, the second plasma being different from the first plasma, and removing the modified silicon-containing layer by exposing the modified silicon-containing layer to a third plasma, the third plasma being different from the first plasma and the second plasma,” as recited in claim 1, “generating a first plasma from the first gas in the processing container to modify the precursor layer, and etching the silicon-containing layer through the mask protected by the protective film, the etching including supplying a second gas into the processing container, generating a second plasma from the second gas in the processing container to modify the silicon-containing layer, the second plasma being different from the first plasma, supplying a third gas into the processing container, and generating a third plasma from the third gas in the processing container to remove the modified silicon-containing layer, the third plasma being different from the first plasma and the second plasma,” as recited in claim 10, 
Claims 2-9 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claims 1, 10 and 11, Levinson et al. (US 6,140,023) disclose lithographic process that includes patterning of silicon comprising layer. However, Levinson et al. do not disclose the aforementioned allowable limitations of Claims 1, 10 and 11. 
Gabriel (US 6,811,956) also discloses line edge etching process that includes plasma treatment of the layer prior etching.  However, Gabriel does not disclose the aforementioned allowable limitations of Claims 1, 10 and 11. 
MATSUYAMA et al. (US 2009/0203219) and HOSOYA et al. (US 2012/0031875) also disclose plasma processing method and apparatus for the same to etch silicon anti-reflection layer. However both MATSUYAMA et al. and HOSOYA et al. do not disclose the aforementioned allowable limitations of Claims 1, 10 and 11. 
KIHARA et al. (US 2016/0099131) disclose pattering silicon containing anti-reflective layer that includes using plasma process. However, KIHARA et al. do not disclose the aforementioned allowable limitations of Claims 1, 10 and 11. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 10, 2021